DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This is in response to the applicant response filed on 10/13/2022. In the applicant’s response, claims 1 and 11 amended. Accordingly, claims 1-23 are pending and being examined. Claims 1 and 11 are independent form.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Clarke et al (US 20150153735, hereinafter “Clarke”).

Regarding claim 1, Clarke discloses a method for passing a curve (the system and method included on a vehicle for controlling the velocity of the vehicle as it approaches a curve; see figs.13A-13B; see system 100 in fig.1 and vehicle 200 in fig.2A), the method comprising: 
sensing, by a vehicle sensor of a vehicle, environment information regarding an environment of the vehicle (“visual indicators, such as road sign 1302 located near road 1300, may inform vehicle 200 that a curve lies ahead.”; cf. fig.13A and para.240); 
sensing at least one current propagation parameter of the vehicle (“System 100 may consider different factors to control the velocity depending on the position of vehicle 200 relative to the curve at a given time”; cf. para.239); 
detecting, based on at least the environment information, (a) that the vehicle is about to reach the curve, (b) one or more first road conditions of a first road segment that precedes the curve (when a vehicle detects the road sign 1302 from the images captured the its capture devices 122 and/or 124, “system 100 may detect the lane width 1306 and the curve radius 1308 by using image capture devices 122 and/or 124 (which may be cameras) of vehicle 200”; cf. fig.13A and para.241); 
receiving, before reaching the curve one or more second road conditions of a second road segment that starts after a beginning of the curve (wherein the detected road sign 1302 indicates that a curve lies ahead of the vehicle; cf. fig.13A and para.240); 
determining, before reaching the curve, one or more curve passing propagation parameters to be applied by the vehicle while passing the curve, wherein the determining is based, at least in part, on the one or more first road conditions, on the one or more second road conditions, and on the at least one current propagation parameter; and responding to the determining (“Based on the curve radius 1308, the lane width 1306, and other characteristics associated with the curve detected using image capture devices 122 and/or 124, system 100 may adjust the velocity of vehicle 200,…while vehicle 200 navigates the curve”; cf. para.241).

Clarke does not explicitly disclose “receiving, before reaching the curve using communication from another device that is not a part of the vehicle, one or more second road conditions of a second road segment that starts after a beginning of the curve, wherein the one or more second road conditions are not visible to the vehicle before reaching the curve” as recited in the claim. However, Clarke clearly teaches, “for controlling the velocity of a vehicle based on a detected curve and observed characteristics of the curve and/or map data regarding the curve”, “a camera included in image acquisition unit 120 (such as image capture device 122) may capture a plurality of images and transmit them over a digital connection (e.g., USB, wireless, Bluetooth, etc.) to processing unit 110” and “a processing unit 110 may receive more than one plurality of images via a plurality of data interfaces. For example, processing unit 110 may receive a plurality of images from each of image capture devices 122, 124, 126, each of which may have an associated data interface for communicating data to processing unit 110. See Paragraph [0247] and fig.1. It is apparent that the image capture devices 122, 124, 126 of fig.1 in the method in Clarke can be coupled with any other device that is not a part of the vehicle and transmit the captured images over a wireless data communication interface 128 to the processing unit 110 of the vehicle. Further, Clarke, the road warning sign 1302 shown in fig.13A implicitly discloses that a curve ahead is not visible to a vehicle at the position where the vehicle is traveling. Therefore, the claimed invention is an obvious variation of Clarke. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to appreciate that the image capture devices 122, 124, 126 of fig.1 in the method in Clarke can be either coupled with the vehicle self or any other device that is not a part of the vehicle based on the teachings of Clarke. Suggestion/motivation of doing so would have been to control the velocity of a vehicle based on a detected curve and observed characteristics of the curve and/or map data regarding the curve (Clarke, see para.247). 

Regarding claim 2, 12, Clarke discloses, comprising receiving or generating a mapping between values of the one or more first road conditions, the one or more second road conditions, and values of the one or more curve passing propagation parameters; and wherein the determining is further responsive to the mapping, wherein the mapping is generated by a process that comprises determining which values of curve passing propagation parameters resulted in a successful passage of the curve, which values of curve passing propagation parameters results in accidents, and which values of curve passing propagation parameters resulted in near accidents (“to safely navigate the curve” (see para.240), “Based on the curve radius 1308, the lane width 1306, and other characteristics associated with the curve detected using image capture devices 122 and/or 124, system 100 may adjust the velocity of vehicle 200” (see para.241), “System 100 may consider different factors to control the velocity depending on the position of vehicle 200 relative to the curve at a given time” (see para.239)).  

Regarding claim 3, 13, Clarke discloses, wherein the one or more second road conditions comprise a rigidness of the second road segment (wherein the curve includes the curve radius 1308, the lane width 1306; see fig.13A, and para.241).  

Regarding claim 4, 14, Clarke discloses, comprising receiving the one or more second road conditions from an unmanned airborne device (see “GPS” in para.95, para.242), wherein the one or morePage 3 second road conditions comprise at least one out of a quality of the second road segment or a rigidiness of the second road segment (wherein the curve includes the curve radius 1308, the lane width 1306; see fig.13A, and para.241), wherein the quality of the second road segment differs from materials located on the second road segment.  

Regarding claim 5, 15, Clarke discloses, wherein the one or more second road conditions comprise a quality of the second road segment, wherein the quality of the second road segment differs from materials located on the second road segment (“detect the road surface, as well as hazards existing above the road surface”, see para. 153 and the last sentence).  

Regarding claim 6, 16, Clarke discloses, comprising receiving the one or more second road conditions from another vehicle (see GPS or satellite in para.95).  

Regarding claim 7, 17, Clarke discloses, wherein the determining is further responsive to a mapping between (a) values of the first one or more road conditions, values of the second one or more road conditions, and (b) values of the one or more curve passing propagation parameters, wherein the mapping is generated in response information about at least one reaction or at least one of a driver or a passenger, to a pass of one or more curves (“a driver of vehicle 200 and/or a system 100 providing driver assist functionality of vehicle 200 may adjust the velocity of vehicle 200 (e.g., by slowing down and/or steering) to safely navigate the curve”, see para.240).  

Regarding claim 8, 18, Clarke discloses, wherein the responding comprises performing an advance driver assistance system (ADAS) operation that involves informing a driver of the vehicle about values of the one or more curve passing propagation parameters (“user interface 170 may include a display, speaker, tactile device, and/or any other devices for providing output information to a user”, see para.97).
  
Regarding claim 9, 19, Clarke discloses, wherein the responding comprises applying an autonomous vehicle pattern that involves applying the one or more curve passing propagation parameters (the system and method included on a vehicle for controlling the velocity of the vehicle as it approaches a curve; see figs.13A-13B, and para.239--241).  

Regarding claim 10, 20, Clarke discloses, comprising transmitting the one or more first road conditions of a first road segment that precedes the curve, to another vehicle (when a vehicle detects the road sign from the images captured the its capture devices, the system 100 may detect the lane width and the curve radius by using the image capture devices of the vehicle; cf. fig.13A and para.241). 

Regarding claim 11, the claim is an inherent variation of claim 1, thus it is interpreted and rejected for the reasons set forth in the rejection of claim 1.

Regarding claim 21, Clarke discloses the method according to claim 1 wherein the one or more second road conditions comprises an indication of whether an upper surface of the second road segment is scrapped (“detect the road surface, as well as hazards existing above the road surface”, see para. 153 and the last sentence).  

Regarding claim 22, Clarke discloses the method according to claim 1, wherein the responding comprises performing an advance driver assistance system (ADAS) operation that involves taking control of the vehicle from the driver, wherein the taking over the control differs from just automatically slowing down the vehicle (“System 100 may provide autonomous vehicle navigation that may implement braking according to an approach that feels natural to the driver and/or passengers of vehicle 200”; see para.360). 
 
Regarding claim 23, Clarke discloses the method according to claim 1, wherein the responding comprises performing an advance driver assistance system (ADAS) operation that involves allowing the driver to control the vehicle while autonomously limiting at least one of a maximal acceleration a limiting maximal velocity (“Thus, the driver may be able to control the distance that system 100 maintains between primary vehicle 200a and other vehicles”, see para.341; “the driver may cause-a progressive deceleration at first so the vehicle does not experience an abrupt initial deceleration and then at the end, so that vehicle does not come to an abrupt stop”, see para.359).

Response to Arguments
6.	Applicant’s arguments, with respects to claims 1-23, filed on 10/13/2022, have been fully considered but they are not persuasive. 

6-1.	On page 7 of applicant’s response, regarding claims 1 and 11, applicant argues:
“Clarke teaches of a vehicle that includes a image analysis module ([0149]) that may detect a road sign indicative of a curve ([0240]).. nevertheless this does not amount to receiving, before reaching the curve using comminucation from another device that is not a part of the vehicle, one or more second road conditions of a second road segment that starts after a beginning of the curve... determining, before reaching the curve, one or more curve passing propagation parameters to be applied by the vehicle while passing the curve, wherein the determining is based, at least in part.. on the one or more second road conditions,”

The examiner respectfully disagrees with the applicant’s arguments. As explained in the rejections of the claims, Clarke teaches that the image capture devices 122, 124, 126 of fig.1 can be coupled with any other device that is not a part of the vehicle and transmit the captured images over a wireless data communication interface 128 to the processing unit 110 of the vehicle. Thus, applicant’s assertions are unpersuasive.

6-2.	On page 7 of applicant’s response, applicant argues claims 3 and 13. However, applicant does not read the portions cited by the examiner. Clarke, paragraph [0241], teaches “system 100 may detect the lane width 1306 and the curve radius 1308 by using image capture devices 122 and/or 124 (which may be cameras) of vehicle 200. Based on the curve radius 1308, the lane width 1306, and other characteristics associated with the curve detected using image capture devices 122 and/or 124, system 100 may adjust the velocity of vehicle 200.” It is apparent that “the lane width 1306 and the curve radius” indicate “a rigidness of the second road segment”. Thus, applicant’s assertions are unpersuasive.

6-3.	On page 8 of applicant’s response, applicant argues claim 21. However, the examiner respectfully disagrees with the applicant’s argument. It is because the broadest reasonable interpretation (BRI) of “scrapped” includes Clarke’s “hazards”.

6-4.	On page 8 of applicant’s response, regarding claims 4 and 14, applicant argues. 
“Clark teaches of receiving GPS coordinates - which have nothing to do with at least one out of a quality of the second road segment or a rigidiness of the second road segment, wherein the quality of the second road segment differs from materials located on the second road segment.”

The examiner respectfully disagrees with the applicant’s arguments for art least the reasons below. Clarke, [0242] teaches “system 100 may recognize a curve to be navigated based on map data and/or vehicle position information (e.g., GPS data).” It is apparent that the vehicle receives information from a GPS including the curve that the vehicle is heading. The system of the vehicle may use the information from the GPS to calculate the lane width and the curve radius of the curve. Thus, applicant’s assertions are unpersuasive.
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376. The examiner can normally be reached 8:30am--5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMILY TERRELL can be reached on (571)270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov; https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center, and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        10/28/2022